Citation Nr: 0723513	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for major depression.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In March 2006, the Board remanded the case for further 
evidentiary development.

In a rating decision, dated in December 2006, the RO granted 
service connection for migratory arthritis, polyarthralgias, 
involving the shoulders, elbows, wrists, hips, knees, and 
ankles, which is a full grant of the benefit sought and the 
claim is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran is claiming service connection for major 
depression, secondary to his service-connected disabilities.  

VA records show that the veteran's major depression has been 
linked to his multiple health problems, including both 
service-connected and nonservice-connected disabilities, as 
well as, to personal problems.  

On VA examination in June 2006, the examiner expressed the 
opinion that the veteran's depression was fueled primarily by 
nonservice-connected disabilities, not by the service-
connected ulcerative colitis and cataracts.  

Since the examiner's opinion, service connection has been 
granted for migratory arthritis, involving the shoulders, 
elbows, wrists, hips, knees, and ankles, which is rated 40 
percent disabling. 

As an additional disability was not considered by the VA 
examiner, clarification of the medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran for records of 
treatment for depression since 2004.  

2. Arrange to have the veteran's filed 
reviewed by the VA examiner who conducted 
the examination in June 2006, if 
available.  If the same VA examiner is 
not available, schedule the veteran for a 
VA psychiatric examination.  

In either event, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as 
not the current major depression is 
due to the veteran's 
service-connected disabilities, 
which are, ulcerative colitis, 
cataracts, and migratory arthritis, 
involving the shoulders, elbows, 
wrists, hips, knees, and ankles. 

In formulating the opinion, the 
examiner is asked to consider 
that the term "at least as 
likely as not" does not mean 
"within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion 


is so evenly divided that it is 
as medically sound to find in 
favor of causation as it is to 
find against causation. 

3. After the development has been 
completed adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

